Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment filed 04/21/2021. Claims 1-17 were pending. Claims 1-17 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
"control, from the server, the communication circuitry to receive policy information indicating a data type to be collected to debug a second error which occurs during a second operation performed by the processor, the policy information being based on the error information transmitted to the server; 
collect data corresponding to the data type during the second operation”
as stated in claim 1;
“receiving policy information indicating a data type to be collected to debug a second error which occurs during a second operation performed by the processor based on the error information transmitted to the server, from the server; 
collecting the data corresponding to the data type during the second operation“ 
as stated in claim 7;
“select an error which occurred the most among the one or more errors based on the received error information, 
select one or more terminals among the plurality of terminals which transmitted the error information about the selected error, 
control the communication circuitry to transmit policy information indicating a data type to be collected to debug the selected error to the selected one or more terminals, and 
collect corresponding to the data from the selected one or more terminals“ 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Huang et al., US 2008/0082653 A1, Targeted data collection system for use in semiconductor manufacturing has data collection host that provides information to sensors via Internet to change the way sensors collect substrate processing data, claim 12, [0043-44].
Park et al. KR 101561233, The invention relates to a user terminal targeting system and a method thereof. More specifically, the present invention relates to the user terminal targeting system which can select a user terminal, which is to be provided with new content, among a plurality of user terminals automatically on the basis of history of content that some standard users have selected before, by including a first selection result check part, a second selection result check part, and a user terminal selection part.
Angwin et al., US 2017/0004065 A1, The method involves determining that a first occurrence of error is resolved by processors. The error and a set of actions are recorded to a code by processors. Identification is made to check that a second occurrence of the error is present in the code by processors. Determination is made to check whether that the error is previously occurred by processors. The set of actions is retrieved by processors. The set of actions is caused to be made to the code to affect the second occurrence of the error by processors, claim 5.
Choi, US 2017/0371781 A1, “Garbage collection method of storage unit used for mobile device, involves performing garbage collection about block group exceeding specific number”, [0077].

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446